Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final, first office action on the merits. claims 1-20 are presented for examination. 
With regard to the art rejection under 35 USC 103 – No art rejections have been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 

IDS
The information disclosure statement filed on 02/09/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 and is considered by the Examiner. 

Continuation
This application is a continuation of U.S. application 16/014,973 (filed 06/21/2017). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0026] element 326. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections 35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c). 
Regarding Step 1
Claims 1-15 are directed to a method (process), and claims 16-20 are directed to a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. 
Regarding independent claims 1, and 16, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method for improving a product or subcomponent of said product, said method comprising the steps of: gathering consumer feedback regarding factors important to creating an ideal experience with said product or said subcomponent of said product; synthesizing said consumer feedback into key attributes of said product or said subcomponent of said product for enabling said ideal experience when utilizing said product or said subcomponent of said product; gathering consumer desirability rankings of said key attributes for creating said ideal experience with said product or said subcomponent of said product; generating an average desirability rating for each of said key attributes based on said consumer desirability rankings; transforming each of said average desirability ratings into metric desirability scores; gathering consumer importance rankings of said key attributes for creating said ideal experience with said product or said subcomponent of said product; generating an average importance rating for each of said key attributes based on said consumer importance rankings; transforming each of said average importance ratings into metric importance scores; assigning tasks to be performed with said product or said subcomponent of said product to participants; gathering consumer scores from said participants for each of said key attributes while or after performing said assigned tasks with said product or said subcomponent of said product; determining a metric gap score for each of said key attributes based on said average importance rating and said average desirability rating for each of said key attributes; determining a metric opportunity score for each of said key attributes based on said average importance rating and said metric gap score for each of said key attributes; and graphically presenting a dashboard comprising a respective graphical output for each of said key attributes indicating a respective one of said metric gap scores and a respective one of said metric opportunity scores. 
Claim 16. A system for improving a product or subcomponent of said product, said system comprising: a plurality of tablets, each configured to provide an online portal and prompts configured to: elicit consumer feedback regarding factors important to creating an ideal experience with said product or said subcomponent of said product; gather consumer importance rankings of said key attributes for creating said ideal experience with said product or said subcomponent of said product; gather consumer desirability rating of said key attributes for creating said ideal experience with said product or said subcomponent of said product; assign tasks to be performed with said product or said subcomponent of said product to participants; and elicit consumer scores for each of said key attributes while or after performing said assigned tasks with said product or said subcomponent of said product; one or more computing devices in electronic communication with each of said plurality of tablets and configured to: synthesize said consumer feedback into key attributes of said product or said subcomponent of said product for enabling said ideal experience when utilizing said product or said subcomponent of said product; generate an average importance rating for each of said key attributes based on said consumer importance rankings; transform each of said average importance ratings into a metric importance score; generate an average desirability rating for each of said key attributes based on said consumer desirability ratings; transform each of said average desirability ratings into a metric desirability score; determine a metric gap score for each of said key attributes based on said average importance rating and said average desirability rating for each of said key attributes; and determine a metric opportunity score for each of said key attributes based on said average importance rating and said metric gap score for each of said key attributes; and one or more customer devices in electronic communication with said one or more computing devices and configured to graphically present, at one or more electronic displays of said one or more customer devices, a dashboard comprising a respective graphical output for each of said key attributes indicating a respective one of said metric gap scores, said metric opportunity scores, said average desirability ratings, and said average importance ratings.
The Applicant's Specification titled "SYSTEM FOR CREATING IDEAL EXPERIENCE METRICS AND EVALUATION PLATFORM" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for improving a product or subcomponent. In example aspects, based on collecting survey data " (Spec. [0013] figures 1, and 17). 
As the bolded claim limitations above demonstrate, independent claims 1, and 16 are recites the abstract idea of improving a product or subcomponent and assigning tasks to be performed to participants. which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of notifying a user to take an action. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite improving a product or subcomponent and assigning tasks to be performed to participants. which pertain to "agreements in the form of contracts; legal obligation; behaviors; business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Further, the claim limitations are also directed towards mental processes because the limitations recite determine for each key attributes indicating a respective one of a metric gap scores and a respective one of the metric opportunity scores. Which is “observation, evaluation, judgments, and opinions,” expressly categorized under mental processes. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-15, and 17-20 further reiterate the same abstract ideas with further embellishments (the bolded limitations), such as 
claim 2 wherein: said steps of gathering said consumer feedback, assigning said tasks to be performed, gathering said consumer importance rankings, gathering said consumer desirability rankings, and gathering said consumer scores are performed by way of online portals provided at tablets associated with said participants; said steps of synthesizing said consumer feedback, generating said average desirability rating, transforming each of said average desirability ratings into said metric desirability scores, generating said average importance rating, transforming each of said average importance ratings into said metric importance scores, determining said metric gap scores, and determining said metric opportunity scores are performed electronically at one or more computing devices; and said step of graphically presenting said dashboard is performed at one or more electronic displays associated with a customer.
claim 3 wherein: said assigned tasks require physical manipulation of said product or said subcomponent of said product; and said product or said subcomponent of said product are configured to alter electromechanical functionality of said product upon said physical manipulation by said participants.
claim 4 wherein: said step of gathering said consumer scores from said participants for each of said key attributes while or after performing said assigned tasks with said product or said subcomponent of said product comprise presenting a likert scale and receiving a numerical sore.
claim 5 further comprising the steps of: recording successes and failures by said participants in performing said tasks; and assigning a severity score to each recorded failure in performing said tasks.  

claim  6 further comprising the steps of: generating an overall issue severity score for said product or said subcomponent of said product based on said severity scores; and graphically displaying an issue severity graphical output at said dashboard indicating said overall issue severity score.
claim 7 wherein: said step of generating said average importance rating for each of said key attributes based on said consumer importance rankings comprises generating an average of said consumer importance rankings for each of said key attributes; and said step of generating said average desirability rating for each of said key attributes based on said consumer desirability rankings comprises generating an average of said consumer desirability rankings for each of said key attributes.
claim 8 wherein: said step of generating said average importance rating for each of said key attributes based on said consumer importance rankings comprises applying a weighting to each of said consumer importance rankings prior to generating said average of said consumer importance rankings for each of said key attributes; and said step of generating said average desirability rating for each of said key attributes based on said consumer desirability rankings comprises applying a weighting to each of said consumer desirability rankings prior to generating said average of said consumer desirability rankings for each of said key attributes.
claim 9 wherein: said step of transforming each of said average importance ratings into said metric importance score comprises subtracting four from each of said average importance ratings; and said step of transforming each of said average desirability ratings into said metric desirability score comprises subtracting four from each of said average desirability ratings.
Claim 10 wherein: said step of determining said metric gap score for each of said key attributes comprises dividing said average importance rating for each of said key attributes by two to arrive at a quotient, adding 3.5 to the quotient to arrive at a sum, and subtracting the sum from the average importance score; and said step of determining said metric opportunity score for each of said key attributes comprises subtracting said average importance rating from said metric gap score.
Claim 11 (similarly claim 19) further comprising the steps of: categorizing each of the average desirability rating for each of said key attributes into one of the plurality of categories comprising uncompetitive, competitive, amongst, and leadership; and each of said average importance rating having a score less than 6 are categorized into the uncompetitive category, each of said metric gap scores having a score of 6 or greater but less than 7 are categorized into competitive, each of said metric gap scores having a score of 7 or greater but less than 9 are categorized into amongst, and each of said metric gap scores having a score of 9 or greater are categorized into leadership.
Claim 12 wherein: said dashboard comprises a graphical representation of said product or said subcomponent of said product; and said graphical output comprises bar charts. 
claim 13 wherein: said dashboard comprises a scatter diagram plotting each of said key attributes against said average importance scores and said consumer scores. 
claim 14 (similarly claim 20) wherein: the consumer feedback comprises adjectives; and the steps of synthesizing said consumer feedback into key attributes of said product or said subcomponent of said product comprise the subsets of: parsing key terms from said consumer feedback; identifying a meaning expressed by each of said key terms; organizing certain of said key terms with common meanings into one of a plurality of groups utilizing a technique selected from the group consisting of: factor analysis, cluster analysis, and co-creation; and assign a group code to each of said groups.
Claim 15 wherein: a different group of said participants provide said consumer feedback from those of said participants who provide said consumer scores.
Claim 17 said one or more computing devices are configured to: record successes and failures by said participants in performing said tasks; receive an assigned, subjective severity score to each recorded failure in performing said tasks; generate an overall issue severity score for said product or said subcomponent of said product by averaging said severity scores; and graphically display an issue severity graphical output at said dashboard indicating said overall issue severity score.
Claim 18 wherein: said one or more computing devices are configured to gather said consumer scores from said participants for each of said key attributes while or after performing said assigned tasks with said product or said subcomponent of said product comprising presenting a likert scale and receiving a numerical sore; said one or more computing devices are configured to generate said average importance rating for each of said key attributes based on said consumer rankings by: applying a weighting to at least some of said consumer rankings based on said consumer importance ranking; and generating a weighted average of said consumer rankings for each of said key attributes; said one or more computing devices are configured to transform each of said average importance ratings into said metric importance score by subtracting four from each of said average importance ratings; said one or more computing devices are configured to transform each of said average desirability ratings into said metric desirability score by subtracting four from each of said average desirability ratings; and said one or more computing devices are configured to determine said metric gap score for each of said key attributes by dividing said average importance rating for each of said key attributes by two to arrive at a quotient, adding 3.5 to the quotient to arrive at a sum, and subtracting the sum from the average importance score.
which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, and 16.
Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claims 1, and 16 include the following additional elements which do not amount to a practical application:
Claim 1. graphically presenting a dashboard comprising a respective graphical output
Claim 16. A system for improving a product or subcomponent of said product, said system comprising: a plurality of tablets, each configured to provide an online portal and prompts configured to: one or more computing devices in electronic communication with each of said plurality of tablets and configured to: one or more customer devices in electronic communication with said one or more computing devices and configured to graphically present, at one or more electronic displays of said one or more customer devices, a dashboard comprising a respective graphical output
The bolded limitations recited above in independent claims 1, and 16 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor(s), computer memory, and a non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2). The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, (fig. 5). Nothing in the Specification describes the specific operations recited in claims 1, and 16 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for improving a product or subcomponent and assigning tasks to be performed to participants and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention uses received survey data for improving a product or subcomponent and assigning tasks to be performed to participants. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-15, and 17-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, and 16 but, these features only serve to further limit the abstract idea of independent claims 1, and 16, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of claims 1,  and 16 include a graphically dashboard comprising a respective graphical output, a system, a plurality of tablets, an online portal, one or more computing devices, one or more customer devices. The displaying interface and storing data merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to improving a product or subcomponent and assigning tasks to be performed to participants.
Claims 1-20 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected based claim. 
Regarding the 35 USC 103 rejection, Closest prior art to the invention include L’Huillier et al. US 9,317,566 disclose method and system for programmatic analysis of consumer reviews, Karty et al US 2014/0344013 disclose method and apparatus for interactive evolutionary optimization of concepts, Bist et al. US 2017/0251262 and Dadia el al. US 2016/0196564 Systems and methods for analyzing consumer sentiment with social perspective insight, None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, and 16 gathering consumer importance rankings of said key attributes for creating said ideal experience with said product or said subcomponent of said product; generating an average importance rating for each of said key attributes based on said consumer importance rankings; transforming each of said average importance ratings into metric importance scores; assigning tasks to be performed with said product or said subcomponent of said product to participants; gathering consumer scores from said participants for each of said key attributes while or after performing said assigned tasks with said product or said subcomponent of said product; determining a metric gap score for each of said key attributes based on said average importance rating and said average desirability rating for each of said key attributes; determining a metric opportunity score for each of said key attributes based on said average importance rating and said metric gap score for each of said key attributes; and graphically presenting a dashboard comprising a respective graphical output for each of said key attributes indicating a respective one of said metric gap scores and a respective one of said metric opportunity scores. The reason for not applying art rejection under 35 USC 103 of Claims 1-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen, Chun-Chih, and Ming-Chuen Chuang. "Integrating the Kano model into a robust design approach to enhance customer satisfaction with product design." International journal of production economics 114.2 (2008): 667-681. 
Chaudha A, Jain R, Singh AR, Mishra PK. Integration of Kano’s Model into quality function deployment (QFD). The International Journal of Advanced Manufacturing Technology. 2011 Mar;53(5):689-98.
Afeyan et al. US 2006/0080268: Method and apparatus for evolutionary design. 
Williams et al. US 6,658,391: Strategic profiling. 
Lemos US 2007/0066916: System and method for determining human emotion by analyzing eye properties. 
Moon et al. US 2009/0285456: Method and system for measuring human response to visual stimulus based on changes in facial expression. 
Fish et al. US 2014/0143025: System and method for managing customer experience when purchasing a product or service. 
Orbach US 20170019496: Needs-matching navigator system. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624